DETAILED ACTION
An amendment, amending claim 1, was entered on 1/22/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Chen fails to teach shaped abrasive particles as defined by the present invention because Chen teaches grits.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Chen is relied upon for teaching that abrasive particles should be arranged into regions in order to allow for an improved rate of removing materials.  Moren is relied upon for teaching that the particles are shaped.
Applicant also argues that Chen fails to teach the newly added limitation concerning the orientation of particles.  This is persuasive.  However, this feature is taught by Moren and anew rejection is presented below in response to this amendment.
Claim Objections
Claims 14, 19 and 20 are objected to because of the following informalities:  these claims remain withdrawn pursuant to an election and should be indicated as (Withdrawn) rather than (Previously Presented).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1, 4-5, 8, 12, 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moren et al. (US 2013/0312337) in light of Keipert et al. (US 2012/0231711) and Chen (US 2011/0081848).
Claims 1 and 8:  Moren discloses a method of forming an abrasive article (abstract) comprising the steps of: containing shaped particles on an alignment structure (Fig. 1, structure 60 and Fig. 3B shows the interior of structure 60 which contains particles; ¶ 0006); and expelling the particles from the alignment structure onto backing using an electrostatic force to project the particles from the alignment 
Moren fails to teach applying diluent particles after expelling the abrasive particles.  Keipert teaches a method of forming an abrasive article (abstract) wherein diluent particles are applied by drop coating (i.e. claimed conducted via gravity) (¶ 0047) after the abrasive particles have been deposited (abstract; ¶ 0005) and explains that this produces an article with significantly improved grinding performance (¶ 0005).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied diluent particles by drop coating after the abrasive particles had been expelled in Moren in order to have improved grinding performance.
Moren also fails to teach that the abrasive article includes first and second groups of abrasive particles. Chen teaches a process of forming an abrasive article by fixing abrasive particles onto a tool (Abst.) and explains that the abrasive particles are depositing into separate regions 201 (i.e. claimed first and second groups) which are entirely separated from each other by a non-filled region 202 (Fig. 4A; ¶¶ 0020, 0028), wherein each region comprises the abrasive particles arranged in a controlled, non-shadowing arrangement having particles in predetermined locations immediately adjacent to and staggered from one another (Fig. 4A).  Chen explains that this configuration allows for an improved rate of removing materials with the abrasive article due to the non-filled regions (¶ 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided separate abrasive regions with non-abrasive regions between them in the process of Moren in order to have allowed for faster removal of material with the abrasive article.
Moren also teaches that the orientation of the shaped abrasive particles can be controlled relative to the axis of the backing in order to enhance grinding rates, reduce particle breakage or improve the resulting finish (¶ 0006).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have orientated at least some of the shaped abrasive particles sideways relative to the backing plate depending on the desired grinding rates and finish produced by grinding with the predictable expectation of success.
Claims 4 and 5:  Moren teaches a plurality openings 70 which wherein each opening comprises a particle or multiple particles (Fig. 3B and Fig. 3C).
Claim 12:  Keipert also teaches that the abrasive particles are crushed and shaped (¶¶ 0005, 0026) and that the diluent particles are not shaped (i.e. they have random shapes) (¶ 0047) and are crushed (¶ 0073).
Claims 28-29: Moren teaches that the openings and particles are arranged in predetermined distributions (see Fig. 3B and Fig. 3C).  
Claim 36: Fig. 1 of Moren shows space between the abrasive particles deposited onto the backing which forms plural channel regions.  
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moren, Keipert and Chen in light of Sung (US 2008/0098659).
Claims 31 and 32:  Moren disclose all the limitations of claim 31 but does not disclose that each single abrasive particle is deposited onto respectively discrete adhesive regions shaped and sized to accommodate said single abrasive particle.  Sung discloses a method of securing individual abrasive particles to a substrate in a predetermined pattern (see title and abstract) for forming abrasive articles (abstract) wherein adhesive droplets (each droplet forms a layer) are applied in predetermined position onto the substrate wherein each adhesive droplet is of a size that allows attachment of only a single abrasive particle (¶ 0010).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have dispensed a plurality of adhesive droplets, in the manner taught by Sung, in order to adhere a single abrasive particle, as taught by Moren, to each adhesive droplet with a reasonable expectation of successful results because Sung disclose that when forming abrasive articles, single abrasive particles may be adhered to the substrate with respectively single adhesive droplets.
Claims 33, 34, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Moren, Keipert and Chen in light of Negus et al. (US 2010/0151196).
Claims 33 and 34:  Moren discloses all the limitations of claim 1 but does not teach that at least about 80% of the shaped abrasive particles are arranged in a side orientation having a tilt angle of at least 45o-90o. Negus discloses shaped abrasive particles for forming abrasive article (see title and abstract, ¶ 0001) wherein the abrasive particles are shaped having a sloping sidewall (see Fig. 1C) with a tilt angle of beta between 60-85 degrees (¶ 0039).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have substituted the abrasive particles and orientation of the particles of Moren with that of Negus with a reasonable expectation of successful results because Negus discloses a known abrasive article having shaped abrasive particles with a certain tilt angle.  
Claims 38 and 42: Moren discloses all the limitations of claim 36 but does not teach that the channel region extends across the backing and separates groups of abrasive particles wherein at least one of the channel regions has an axis extending along a center of the channel region and wherein the axis is oriented at a predetermined angle relative to a longitudinal axis of the backing.  Negus discloses shaped abrasive particles for forming abrasive article (see title and abstract, ¶ 0001) wherein the abrasive particles are coated onto a sheet 54 in a pattern such that a plurality of channel regions are formed between each strip of abrasive particles 56 (see Fig. 2B and ¶ 0051).  The channel region is at a predetermined 0 degrees relative to the longitudinal axis 50 of the belt or sheet (¶ 0051). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the abrasive particles of Moren in the pattern taught by Negus with a reasonable expectation of successful results because Negus discloses a known abrasive article having patterned abrasive particles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712